                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 JOHN CRAIG HAYNES                      :

                   Plaintiff            :    CIVIL ACTION NO. 3:18-1837

          v.                            :           (MANNION, D.J.)

 JOHN WETZEL, et al.,                   :

                  Defendants            :


                                    ORDER

         Presently before the court is the report and recommendation of

Magistrate Judge Susan E. Schwab (“Report”), which recommends

dismissal of this action. (Doc 54). No objections to the Report have been

filed.

         When no objections are made to the report and recommendation of a

magistrate judge, the court should, as a matter of good practice, “satisfy itself

that there is no clear error on the face of the record in order to accept the

recommendation.” Fed.R.Civ.P. 72(b) advisory committee’s note; see also

Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.

2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,
the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. L.R. 72.31.

      In her Report, Judge Schwab observes that after the court dismissed

the plaintiff’s first amended complaint, (Doc. 53), he has failed to file a

second amended complaint and because he failed to otherwise

communicate with the court, it appears that he has abandoned this action.

Judge Schwab applied the requisite Poulis factors and determined that the

balance of factors weighs heavily in favor of dismissal. Accordingly, the

Report recommends dismissal of the case in accordance with Fed.R.Civ.P.

41(b).

      Having reviewed the Report, as well as the record in this matter, the

court agrees with the sound reasoning which led Judge Schwab to her

recommendation. As such, the court adopts the Report of Judge Schwab as

the opinion of the court.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1) Judge Schwab’s Report, (Doc. 54), is ADOPTED IN ITS

         ENTIRETY;

      (2) This action is DISMISSED in accordance with Fed.R.Civ.P.

         41(b); and


                                    -2-
        (3) The Clerk of Court is directed to CLOSE THIS CASE.




                                       s/   Malachy E. Mannion
                                       MALACHY E. MANNION
                                       United States District Judge
DATE: June 24, 2021
18-1837-04




                                    -3-
